DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 14 August 2020. Claim(s) 1-12 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 14 August 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 9 and 10 is/are objected to because of the following informalities:  
(A) “the first and second azimuthal positions θ1 and θ2 being defined” is suggested to be --- the first and second azimuthal positions, θ1 and θ2, being defined--- Appropriate correction is required.

Claim(s) 9 is/are objected to because of the following informalities:  
. Appropriate correction is required.

Claim(s) 10 is/are objected to because of the following informalities:  
(A) “the nacelle is provided to receive a turbomachine” is suggested to be --- the turbomachine comprises fan vanes---. Claim 7 recites a nacelle is provided with a turbomachine so the recitation at claim 10 is redundant. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(A)	Regarding Claim(s) 1:
(i)	Claim(s) 1 recite(s) “the annular inner wall being intended to surround...” Thus, claim(s) 1 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the annular wall 
It is suggested that the claim be amended to remove the “being intended to surround at least partly” language and replace with “arranged around” or “circumferentially surrounding.”

(ii)	Claim(s) 1 recite(s) “the annular inner wall being intended to surround at least partly a primary cowl.” Thus, claim(s) 1 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, the structure of the annular wall is unclear if it is “partly” surrounding the primary cowl. In other words, it is unclear if the annular wall extends partly circumferentially or partly axially to surround the primary cowl. The most relevant portion of the specification, found by the Office, at the figures discloses a circular wall that extends fully in the circumferential direction but, as in figure 2, may not extend over the entire axial length of the primary cowl. However, the claim is broad enough to encompass sever embodiments where the annular wall is only partly around the primary cowl and it is not clear what the structure 
It is suggested that the claim be amended to remove the “being intended to surround at least partly” language and replace with “arranged around” or “circumferentially surrounding.”

(B)	Claims 2-12 are rejected due to dependence from claim 1. 

(C)	Regarding Claim(s) 2, 8, 11 and 12:
Claim(s) 2, 8, 11 and 12 recite(s) “the shape of a tube portion.” Thus, the claim(s) is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear what structure is represented by the term “tube portion” (i.e. a full tube shape or a circumferential section of a tube). The most relevant portion of the specification, found by the Office, at page 9, line 30 discloses the same language as the claim. However, it remains unclear as to what aspect of tube structure represents a “portion.” Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. 

	(D)	Claims 9-10 are rejected due to dependence from claim 8.


Claim(s) 4 recite(s) “preferably spaced by less than 10 millimeters.” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

(F)	Regarding claim(s) 5:
Claim(s) 5 recite(s) “preferably a woven wire mesh.” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0257418 to Caruel teaches a cellular structure at the nacelle lip and that the outer wall and inner wall also have this “cellular structure,” however, the reference does not indicate the acoustic treatments to the lip cellar structure are also applied in other cellular structures at different locations. US 8,579,225; 4,421,201; 4,384,634; and 4,235,303 teach nacelle structures with acoustic treatments on the inner wall. 

Allowable Subject Matter
Claim(s) 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim(s) 2-12 depend from claim 1. 


The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 1:
Claim(s) 1 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “the annular outer wall comprising a second acoustically porous part…the two acoustically porous parts facing each other…” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art (e.g. US 8,733,688 to Gantie et al.) teaches acoustic panels and treatments on the inner wall surface, a.k.a. the inner barrel. The cited art that teaches acoustic treatments on the outer wall are concentrated at the forward “lip” portion and are not separate from the first acoustic treatment on the inner wall surface; rather, the treatment extends over the leading edge of the nacelle. Other solutions in the cited art (e.g. US 2015/0267593 to Lauder et al.) include a sandwich structure, such that the acoustic treatment extends between the inner and outer walls and is not separate parts facing a hollow interior. Furthermore, some cited art (e.g. US 3,542,152 to Adamson) teach that the outer wall is porous to allow for drainage of liquids; thus, it would not have been obvious to one of ordinary skill in the art to place an acoustic panel over these drainage holes. 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745